DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “an electronic control unit operable to control the fan” should be changed to --an electronic control unit operable to control the fan;--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil (US 2011/0030413) in view of Loopesko (US 2017/0223922) and as evidenced by Spinks (US 2017/0067682). 
Regarding claim 1, 
Referring to Fig. 3, Heil teaches a cooling unit 10 comprising: 
a housing 12 at least partially defining a compartment 52 (see at least par. 21) for holding a cooling medium (e.g. a coolant, see par. 22); 
a heat exchanger (e.g. a radiator 46); 
a fan 48 positioned to generate an airflow; and 
an external air inlet 34 located at a bottom of the housing (e.g. at a bottom of the housing relative to outlet 36 or cover 16); 
an external air outlet 36 located at a top of the housing (e.g. at a top of the housing relative to inlet 34 or cover 16), 
wherein the fan is configured to move warm air into the external air inlet 36 (e.g. capable of moving warm air into the external air inlet 34), 
through the heat exchanger 46 and to move cool air out through the external air outlet (e.g. capable of moving cool air out through the external air outlet 36).
With respect to the recitation, 
for the portable cooling of perishable goods, 
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (see MPEP 2114). Here, the prior art device of Heil is capable of being used for the portable cooling of perishable goods and therefore meets the claimed recitation for the portable cooling of perishable goods. 
Heil does not teach an electronic control unit operable to control the fan. 
Loopesko, directed to a cooling unit 10 for the portable cooling of perishable goods, teaches an electronic control unit 40 operable to control the fan (see pars. 27-29) in order that the cooling unit 10 may be thermostatically controlled using a range of predetermined set points (see par. 27). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Loopesko with the motivation of thermostatically controlling the cooling unit of Heil using a range of predetermined set points. 
Heil does not teach wherein the fan is positioned between the heat exchanger and the external air outlet (e.g. wherein the fan is located downstream of the heat exchanger). 
At the filing date of the invention, there is a recognized problem or need in the art: the problem/need of forcing warm air to flow through a cooling heat exchanger and then be blown out an outlet via a fan to cool a space (e.g. as evidenced by Heil’s use of fan 48 in combination with heat exchanger 46 and outlet 36).  
One way of undertaking this problem/need is by locating a fan upstream of a cooling heat exchanger and “pushing” warm air through the heat exchanger to be cooled and subsequently blown through an air outlet. Heil, for example, locates fan 48 upstream of cooling heat exchanger 46, “pushes” warm air through the cooling heat exchanger 46 and then blows the air out via outlet 36. 
A second way of undertaking this problem/need is by locating a fan downstream of a cooling
heat exchanger and “pulling” warm air through the heat exchanger to be cooled and subsequently blown through an air outlet. Spinks, for example, directed to a portable cooling unit, locates fan 26 downstream of cooling heat exchanger 24, “pulls” warm air through cooling heat exchanger 24 and then blows the air out via an air outlet (see par. 44, annotated Fig. 1).  

    PNG
    media_image1.png
    618
    834
    media_image1.png
    Greyscale

Indeed, it appears that there is a finite (e.g. two) known potential solutions to undertaking the problem/need in the art of forcing warm air to flow through a cooling heat exchanger and then be blown out an outlet via a fan to cool a space: A) locating the fan upstream of the heat exchanger (as taught by Heil); or B) locating the fan downstream of the heat exchanger (as taught by Spinks). 
Further, it appears from the teachings of Heil and Spinks that the actual location of a fan relative to a cooling heat exchanger is not critical, as both locations (e.g. upstream or downstream a cooling heat exchanger) of the fan, relative to the cooling heat exchanger, will force warm air through the cooling heat exchanger to be cooled and subsequently blown out an outlet. 
As both Heil and Spinks reasonably succeed in drawing warm air through a cooling heat exchanger and subsequently out an outlet, Heil and Spinks provide evidence that the finite (e.g. two) known potential solutions (e.g. locating the fan upstream or downstream of the heat exchanger) both have a reasonable expectation of success. One of ordinary skill in the art, therefore, with knowledge of the teachings of both Heil and Spinks could have pursued the finite (e.g. two), known potential solutions with a reasonable expectation of success. 
As per MEPE 2143 I E, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: 
Locating a fan upstream of a cooling heat exchanger (e.g. as taught in Heil); and
Locating a fan downstream of a cooling heat exchanger (e.g. as taught in Spinks). 
As modifying the prior art Heil to have fan 48 positioned between the heat exchanger 46 and the external air outlet 36 (e.g. locating the fan downstream of the heat exchanger), can easily be made in view of the teachings of the prior art to Spinks, and as there will be a reasonable expectations of success (e.g. as evidenced by Spinks), it would have been obvious to try, by one of ordinary skill in the art before the filing date of the invention, to pick the relative location of the fan to the cooling heat exchanger from the finite numbers of identified predictable solutions to the recognized problem/need in the art, and modify the invention of Heil in view of the teachings of Spinks such that the fan 48 is positioned between the heat exchanger 46 and the external air outlet 36 (e.g. locating the fan downstream of the heat exchanger) in order to achieve, among others, the benefits of, for example: 
allowing the fan, or the fan motor, to operate in a lower temperature environment (e.g. in cooled air instead of warmed air as the fan is located downstream of the heat exchanger) and thereby potentially increasing the longevity of the fan, or its motor; or 
protecting the radiator from damage from external debris or the like.  
Regarding claim 3,
Heil does not teach wherein the electronic control unit further comprises one or more sensors inside the compartment, wherein the sensor or sensors are in electrical communication with the electronic control unit.
Loopesko teaches to monitor (e.g. with sensors) a cooling fluid level (e.g. of cooling fluid inside compartment 2), and pump 30 operation (wherein pump 30 is located inside compartment 2, see par. 31). Loopesko further teaches that the control unit received data reflecting a low cooling fluid volume (e.g. wherein the cooling fluid is located inside compartment 2; see par. 31). 
Accordingly, Loopesko impliedly teaches wherein the electronic control unit 40 further comprises one or more sensors inside a compartment 2 (e.g. as data from elements in the compartment 2, such as cooling fluid levels and pump operations, are monitored, and one of ordinary skill in the art would recognize that sensors to monitor said data would be located inside from the compartment 2), wherein the sensor or sensors are in electrical communication with the electronic control unit (see par. 30).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Loopesko with the motivation of more accurately thermostatically controlling the cooling unit of Heil using a range of monitored data points. 
Regarding claim 4,
Heil does not teach wherein the electronic control unit further comprises one or more sensors outside the compartment, wherein the one or more sensors are in electrical communication with the electronic control unit.
Loopesko teaches herein the electronic control unit further comprises one or more sensors outside the compartment (see par. 29), wherein the one or more sensors are in electrical communication with the electronic control unit (see par 29).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Loopesko with the motivation of more accurately thermostatically controlling the cooling unit of Heil using a range of monitored data points. 
Regarding claim 5,
Heil as modified above teaches wherein the electronic control unit further comprises an electrical power source 42 (see Loopesko par. 28).
Regarding claim 6,
Heil as modified above teaches wherein the electronic control unit is configured to wirelessly communicate with a personal mobile device 70 (see Loopesko Fig. 6, pars. 16, 30).
Regarding claim 7,
Heil as modified above teaches wherein the electronic control unit further comprises a speaker operable to generate an alert signal indicative of a system fault (see Loopesko par. 31, wherein the electronic control unit is defined to include the electronic application 60 capable of controlling the cooling unit).
Regarding claim 8,
Heil as modified above teaches wherein the electronic control unit further comprises an electronic display 50 and/or buttons to allow for user control (see Loopesko par. 27).
Regarding claim 9,
Heil teaches wherein the compartment is insulated using an evacuated chamber, a foam insulation, or air (see pars. 14, 24). 
Regarding claim 10,
Heil teaches wherein the housing includes snaps, clamps, screws, ties, adhesives, pins, tracks or arms (e.g. the unlabeled arms shown on sidewalls 26, see Fig. 1, or arm 44). 
With respect to the recitation 
to secure it to another surface
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (see MPEP 2114). Here, the arms of Heil are capable of securing the housing to another surface and therefore meet the claimed recitation. 
Regarding claim 22,
Heil does not teach wherein the heat exchanger is located between the compartment for holding the cooling medium and the fan. 
However, for the same reasons as presented in claim 1, it would have been obvious to try, by one of ordinary skill in the art before the filing date of the invention, and thereby modify Heil (e.g. in view of the teachings of Spinks) such that the heat exchanger is located between the compartment for holding the cooling medium and the fan (e.g. wherein the fan is located downstream of the heat exchanger).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Loopesko as evidenced by Spinks and further in view of Martello (US 7188489).
Regarding claim 11, 
Heil does not teach a drain coupled to the housing and in fluid communication with the compartment.
Martello, directed to a portable cooling unit comprising a housing a heat exchanger, and a fan, teaches a drain 118 coupled to an insulating housing 101 and in fluid communication with a compartment 102 to permit much of fluid 103 to be evacuated, and more cooling medium (e.g. ice) 120 added to reduce the temperature of fluid 103 again. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Martello with the motivation of permitting the coolant of compartment 52 to be optionally evacuated and/or replaced or supplemented. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Loopesko as evidenced by Spinks and further in view of Weckerly (US 2015/0159938).
Regarding claim 12,
Heil teaches wherein the housing further comprises a battery attachment port 64 (See Fig. 5, par. 23), wherein the fan is coupled to a sidewall of the housing (see abstract, pars. 19-20) and is located between the external air inlet and the external air outlet in a vertical direction. 
Heil does not teach wherein the housing further comprises a battery receiving pocket and a battery attachment port located within the battery receiving pocket. 
Weckerly, directed to a cooler, teaches wherein a housing 10 comprises a battery receiving pocket 48 (e.g. pocket 48 is capable of receiving or storing a battery) and a battery attachment port located within the battery receiving pocket (see Fig. 3, par. 22).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Weckerly with the motivation of providing a safe and dry location to store electronic devices (see Weckerly, par. 20). 
Claims 13-14, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Loopesko as evidenced by Spinks and further in view of Grepper (US 2015/0114980).
Regarding claim 13,
Heil teaches wherein the heat exchanger is a radiator (see par. 19), and further comprising: a cooling circuit coupled to the housing, the cooling circuit comprising an inlet in fluid communication with the compartment (not labeled, see pars. 22, 25), a pump 54, an outlet in fluid communication with the compartment (not labeled, see pars. 22, 25), the radiator and a fluid line 58 connecting the inlet, the pump, the outlet, and the radiator; wherein the electronic control unit is further operable to control the pump and circulate cooling medium through the cooling circuit (see Loopesko par. 27).
Heil does not teach wherein the inlet is positioned adjacent to a first divot within the compartment and the outlet is positioned adjacent to a second divot within the compartment. 
Referring to Figs. 8B-8D, Grepper, directed to a lid structure for a cooling unit, teaches a divot 420 positioned adjacent an opening within a compartment. Grepper teaches that said divot 420 is advantageous for collecting a fluid (see pars. 69-70). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Grepper with the motivation of advantageously collecting the cooling medium before pumping the medium into or out of the compartment.  
Regarding claim 14,
Heil as modified above teaches wherein the electronic control unit further comprises one or more sensors associated with the fluid line (see, e.g. Loopesko par. 31 wherein the control unit senses the cooling fluid level or the operation status of the pump, wherein the cooling fluid level or operation status of the pump is associated with the fluid line through the amount of fluid level capable of being pumped through the fluid line; see the rejection of claim 3).
Regarding claim 24,
Heil does not teach wherein the heat exchanger is positioned between the pump and the fan (e.g. wherein the fan is located downstream of the heat exchanger). However, for the same reasons as presented in claim 1, it would have been obvious to try, by one of ordinary skill in the art before the filing date of the invention, and thereby modify Heil (e.g. in view of the teachings of Spinks) such that the heat exchanger is positioned between the pump and the fan (e.g. wherein the fan is located downstream of the heat exchanger).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Loopesko and Spinks. 
Regarding claim 21,
Heil as modified above does not teach wherein the electronic control unit is positioned within a side wall of the housing. 
Spinks, directed to a portable cooling unit, teaches wherein an electronic control unit 28 is positioned within a sidewall of a housing (see pars. 30-31). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil as modified above by Spinks with the motivation of locating the electronic control unit closer to the elements to be controlled (e.g. at least the fan) and avoiding entanglement of wires from a movable lid (see Spinks pars. 30-31). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Loopesko as evidenced by Spinks and further in view of Navedo (US 7246505).
Regarding claim 23,
Heil teaches wherein the fan is pointing toward the external air outlet, but does not teach wherein the fan is pointing upward, at an angle relative to a horizontal axis of the housing, toward the external air outlet. 
Navedo, directed to a cooling unit for portable cooling, teaches wherein a fan 44 is pointed upward, at an angle relative to a horizontal axis of a housing, toward an external outlet 34. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Navedo with the motivation of controlling the direction of airflow out of the external air outlet such that it is capable of flowing cooled air to a relatively higher location (e.g. if the unit of Heil is placed on a floor, and an object to be cooled is located at a higher location than the outlet 34),  and possibly reach a further distance, of the space to be cooled. 
Claims 1, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 5762129) in view of Loopesko. 
Regarding claim 1, 
Referring to Figs. 5, 7, Elliott teaches 
a cooling unit 110 comprising: 
a housing 112 at least partially defining a compartment 150 for holding a cooling medium 4; 
a heat exchanger 170; 
a fan 200 positioned to generate an airflow; and 
an external air inlet 120 located at a bottom of the housing (e.g. wherein the bottom of the housing is considered to be a location relatively lower than, for example, to lid 132); 
an external air outlet 128 located at a top 126 of the housing, 
wherein the fan is configured to move warm air into the external air inlet, through the heat exchanger and to move cool air out through the external air outlet (col 4, lines 50-60); 
wherein the fan is positioned between the heat exchanger 170 and the external air outlet 128 (see col 4, lines 55-60).
With respect to the recitation, 
for the portable cooling of perishable goods, 
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (see MPEP 2114). Here, the prior art device of Heil is capable of being used for the portable cooling of perishable goods and therefore meets the claimed recitation for the portable cooling of perishable goods. 
Elliott does not teach an electronic control unit operable to control the fan. 
Loopesko, directed to a cooling unit 10 for the portable cooling of perishable goods, teaches an electronic control unit 40 operable to control a fan (see pars. 27-29) in order that a cooling unit 10 may be thermostatically controlled using a range of predetermined set points (see par. 27). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Elliott by Loopesko with the motivation of thermostatically controlling the cooling unit of Elliott using a range of predetermined set points. 
Regarding claim 25,
Elliott teaches a lid 132 coupled to the top 126 of the housing 112 and wherein the external air outlet 128 is located at an upper corner of the housing (e.g. wherein the recitation upper corner is considered as a general location relative to, for example, surfaces 114, 116 of Elliott) between the lid 132 and a side wall 118 of the housing.
Regarding claim 26,
Elliott teaches wherein the housing further comprises an angled corner section (e.g. the angled louvers of outlet 128 which from a corner section that is considered to be a general location close to, for example, the top surfaces 126 and side surface 118 relative to surfaces 114, 116) and the external air outlet 128 is located at the angled corner section (e.g. as air may be blown out of the louvers at an angle). 
Regarding claim 27,
Elliott teaches wherein a hinge 134 couples a lid 132 to the housing wherein the lid is located between the hinge and the external air outlet. 
Accordingly, Elliott does not teach wherein the hinge is located between the lid and the external air outlet.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Elliott such that the hinge is located between the lid and the external air outlet (e.g. via a simple rearrangement of the hinge relative to the lid and the outlet) with the motivation of, for example, blocking the switch (not labeled, see Fig. 1) or the outlet 128 with the lid during a filling of compartment 150 and avoiding accidental hitting of the switch or accidental spills into the outlet 128. 
Alternatively, it is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, claim 27 reads on the prior art except with regard to the position of the hinge relative to the lid and the air outlet and is unpatentable because shifting the position of the hinge would not have modified the operation of the device (e.g. wherein a user is still able to fill compartment 150). Further, the particular placement of the hinge is an obvious matter of design choice
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Applicant argues that Spinks does not teach wherein the fan is configured to move warm air into the external inlet, and to move cool air out through the external air outlet. 
However, Spinks is merely used to demonstrate that it was known in the art to configure a fan to “pull” air through a heat exchanger and that there would be a reasonable expectation of success by configured a fan upstream of a heat exchanger. 
Applicant further argues that the modification of Heil would be a substantial reconstruction and design as well as a change in basic principle (of operation). 
However, as it is known in the art (e.g. as taught by Spinks, Martello, Ku, and Elliot) that a fan can be configured upstream of a heat exchanger, it would not have required skill beyond that of one of ordinary skill in the art. Further, as the basic principle of Heil is to draw air through a heat exchanger, cool said air, and expel said air, the modification of Heil would not result in a substantially modified basic principle of operation. 
Applicant further argues that the proposed modification of Heil is a result on impermissible hindsight. However, the modification of Heil only requires one of ordinary skill in the art to be familiar with the teachings of Heil, Spinks, and basic engineering principles well known to one of ordinary skill in before the filing date of the invention (e.g. zones of cooled and heated air). 
Applicant further argues that he modification of Heil by Navedo would require substantial reconstruction and redesign. However, as Navedo teaches that the use of an angled outlet is well known in the art, the mere modification of the angle of the outlet would not require substantial reconstruction or redesign of the outlet of Heil. Further,  so long as air is capable of being expelled via the outlet of Heil, the basic principle of Heil is not changed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martello and Ku teach the relative placement of a fan and heat exchanger. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763